t c memo united_states tax_court lucy begay petitioner v commissioner of internal revenue respondent docket no filed date edward m dobson for petitioner miles b fuller for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the relationship classification set forth in sec_152 violates petitioner’s right to free exercise of religion under the first amendment to the constitution and whether the relationship classification set forth in sec_152 violates petitioner’s equal protection rights under the fifth and fourteenth amendments to the constitution background this case was submitted fully stipulated under rule the stipulated facts are incorporated as our findings by this reference petitioner is a tribal elder of the navajo indian nation petitioner lived in arizona at the time the petition was filed petitioner filed a form 1040a u s individual_income_tax_return for petitioner claimed a dependency_exemption deduction for td head_of_household filing_status the earned_income_credit and the child_tax_credit petitioner identified td as her nephew on her federal_income_tax return the court refers to minor children by only their initials see rule a td is a member of the navajo indian nation and is a clan relative of petitioner in the navajo indian nation a clan relative is another member of the navajo indian nation and certain clan obligations exist between clan relatives petitioner supports td as a result of her clan obligation td is not a child of petitioner or a descendant of such child as described in sec_152 td is not a brother sister stepbrother or stepsister of petitioner or a descendant of any such relative as described in sec_152 with respect to td petitioner met the requirements set forth in sec_152 c d and e in the notice_of_deficiency respondent disallowed petitioner’s dependency_exemption deduction head_of_household filing_status earned_income_credit and child_tax_credit discussion the internal_revenue_code allows as a deduction an exemption for each dependent of a taxpayer in computing taxable_income sec_151 sec_152 defines a dependent as a qualifying_child or a qualifying_relative of the taxpayer in addition to other requirements a qualifying_child must be the taxpayer’s child brother sister stepbrother stepsister or a descendant of any such relative sec_152 a qualifying_relative however may be an individual who for the year in issue has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household and for whom the taxpayer provides over one-half of the support sec_152 h petitioner concedes that her relationship to td does not satisfy the relationships set forth in sec_152 in order for td to be considered petitioner’s qualifying_child similarly td does not satisfy the relationships set forth in sec_152 and c to be considered petitioner’s eligible_foster_child an eligible_foster_child is an individual who is placed with the taxpayer by an authorized_placement_agency or by judgment decree or other order of any court of competent jurisdiction sec_152 c taxpayers who have a qualifying_child may claim a number of tax benefits such as head_of_household filing_status the earned_income_credit and the child_tax_credit see sec_2 c a i a a c taxpayers who have a qualifying_child or a qualifying_relative may claim a dependency_exemption deduction see sec_151 c respondent now concedes that td met the requirements as petitioner’s dependent qualifying_relative under sec_152 and h and petitioner is entitled to a dependency_exemption deduction although petitioner concedes that td is not her qualifying_child under sec_152 she argues that the exclusion from the sec_152 relationships of certain obligatory clan-based relationships in navajo culture violates her constitutional rights under both the free exercise clause of the first amendment to the constitution and the fifth and fourteenth amendments to the constitution according to petitioner in navajo culture and tradition children are not only children of the parents they are also children of the clan petitioner submits that a navajo clan consists of the first clans of the child’s mother father maternal grandfather and paternal grandfather and that the clan relationship may extend beyond the foregoing if for example the child is adopted free exercise clause of the first amendment the first amendment to the constitution provides that congress shall make no law respecting an establishment of religion or prohibiting the free exercise thereof the test to determine the constitutionality of a statute that is challenged as violating the free exercise clause of the first amendment is set forth in the religious freedom restoration act of rfra pub_l_no 107_stat_1488 the first of rfra’s two stated purposes is to restore the compelling interest test as set forth in 374_us_398 and 406_us_205 id sec_2 stat pincite the compelling interest test as set forth in sherbert and yoder means that g overnment may substantially burden a person’s exercise of religion only if it demonstrates that application of the burden to the person is in furtherance of a compelling governmental interest and is the least restrictive means of furthering that compelling governmental interest id sec_3 stat pincite the second of rfra’s two stated purposes is to provide a claim or defense to persons whose religious exercise is substantially burdened by government id sec_2 a person whose religious exercise has been burdened in violation of rfra may assert that violation as a claim or defense in a judicial proceeding and obtain appropriate relief against a government id sec_3 petitioner argues that the failure of the sec_152 relationship classification to recognize td as her qualifying_child unreasonably burdens her religious rights respondent does not challenge either the existence of petitioner’s clan relationships and obligations or that such obligations to clan relatives stem from the navajo religion where the government conditions receipt of an important benefit upon conduct proscribed by a religious faith or where it denies such a benefit because of conduct mandated by religious belief thereby putting substantial pressure on an adherent to modify behavior and to violate beliefs a burden upon religion exists 450_us_707 while the compulsion may be indirect the infringement upon free exercise is nonetheless substantial id under rfra a substantial burden is imposed only when individuals are forced to choose between following the tenets of their religion and receiving a governmental benefit 374_us_398 or coerced to act contrary to their religious beliefs by the threat of civil or criminal sanctions 406_us_205 any burden short of that described by sherbert and yoder is not a substantial burden within the meaning of rfra and does not require the application of the compelling interest test set forth in those two cases 535_f3d_1058 9th cir en_banc see also 545_f3d_1207 9th cir the sec_152 relationship classification does not condition petitioner’s receipt of tax benefits on her forgoing her clan obligations to td or force her to choose between following her clan obligations to td and receiving tax benefits furthermore the sec_152 relationship classification does not deny petitioner tax benefits because she fulfills her obligations to td or force her to abandon her clan obligations to td by threat of civil or economic sanctions regardless of petitioner’s ineligibility for tax benefits such as the earned_income_credit she is at liberty to fulfill her clan obligations to td petitioner’s argument for the burden on her religious rights is instead financial hardship and continuing navajo child poverty however the supreme court has rejected the notion that a taxpayer’s free exercise of her religious beliefs is somehow not fully realized unless it is subsidized by tax benefits such as the earned_income_credit see eg 461_us_540 constitutional protection of fundamental freedoms ‘does not confer an entitlement to such funds as may be necessary to realize all the advantages of that freedom ’ see eg 123_tc_269 quoting 448_us_297 consequently although we do not disregard petitioner’s assertions of financial hardship these conditions standing alone do not establish that the sec_152 relationship classification substantially burdens her rights under the free exercise clause although rfra requires respondent to demonstrate that the sec_152 relationship classification satisfies the compelling interest test the government is not required to prove a compelling interest for its action or that its action involves the least restrictive means to achieve its purpose unless the plaintiff first proves the government action substantially burdens his exercise of religion see navajo nation f 3d pincite hence in the absence of petitioner’s showing of a substantial burden on her rights under the free exercise clause the government is not required to prove a compelling interest for its action or that its action involves the least restrictive means to achieve its purpose for the foregoing reasons the sec_152 relationship classification does not violate petitioner’s rights under the free exercise clause of the first amendment equal protection clause the fourteenth amendment to the constitution provides that no state shall deny to any person the equal protection of the laws the fifth_amendment imposes on the federal government the same standard required of state legislation by the equal protection clause of the fourteenth amendment 450_us_221 n generally statutory classifications are valid if they bear a rational relation to a legitimate governmental purpose taxation with representation u s pincite ‘ a classification neither involving fundamental rights nor proceeding along suspect lines cannot run afoul of the equal protection clause if there is a rational relationship between the disparity of treatment and some legitimate governmental purpose ’ armour v city of indianapolis ___ u s ___ ___ 132_sct_2073 quoting 509_us_312 the equal protection component of the fifth_amendment prohibits only purposeful discrimination 426_us_229 and when a facially neutral federal statute is challenged on equal protection grounds it is incumbent upon the challenger to prove that congress selected or reaffirmed a particular course of action at least in part ‘because of’ not merely ‘in spite of’ its adverse effects upon an identifiable group citations omitted 448_us_297 ndollar_figure quoting 442_us_256 ‘ t he presumption of constitutionality can be overcome only by the most explicit demonstration that a classification is a hostile and oppressive discrimination against particular persons and classes ’ taxation with representation u s pincite quoting 309_us_83 for the reasons discussed above the sec_152 relationship classification does not violate petitioner’s fundamental rights under the free exercise clause of the first amendment furthermore the sec_152 relationship classification does not employ a suspect classification such as race that would constitute proceeding along suspect lines see eg 411_us_1 stewart j concurring however according to petitioner without conceding that low-income navajo taxpayers and navajo clan children must receive prior designation as protected classes for fifth_amendment protection petitioner asserts protected class status under the navajo treaty of petitioner offers nothing further in support of protected class status instead petitioner appears to rely on the navajo treaty of to emphasize her financial need petitioner also relies on the indian child welfare act of pub_l_no 92_stat_3069 current version pincite u s c secs to emphasize the special needs of indian children which she asserts are needs largely based on continuing poverty neither financial need nor poverty standing alone identifies a suspect class for purposes of equal protection analysis see mcrae u s pincite 432_us_464 there is no proof or even an indication that congress selected or reaffirmed the sec_152 relationship classification because of or in spite of any adverse effects on petitioner or the navajo or that the sec_152 relationship classification is a hostile and oppressive discrimination against her and the navajo for the foregoing reasons the sec_152 relationship classification neither involves petitioner’s fundamental right to the free exercise of her religion nor proceeds along suspect lines because the sec_152 relationship classification neither involves petitioner’s fundamental right to the free exercise of her religion nor proceeds along suspect lines the sec_152 relationship classification is valid if it bears a rational relation to a legitimate governmental purpose see armour ___ u s at ___ s ct pincite taxation with representation u s pincite as long as the classificatory scheme chosen by congress rationally advances a reasonable and identifiable governmental objective we must disregard the existence of other methods of allocation that we as individuals perhaps would have preferred see wilson u s pincite the government has especially broad latitude in creating classifications and distinctions in tax statutes armour ___ u s at ___ s ct pincite and a broad public interest in maintaining a sound tax system free of myriad exceptions flowing from a wide variety of religious beliefs pixley v commissioner t c pincite a strong presumption of constitutionality is granted to legislation conferring monetary benefits because congress should have discretion in deciding how to expend necessarily limited resources wilson u s pincite respondent argues that the governmental purpose of the sec_152 relationship classification is to create a less burdensome and more administrable standard petitioner does not deny that the government has an appropriate interest in providing a benefit to distressed low-income taxpayers with dependents and an equally appropriate interest in limiting the definition of a qualifying_child hence petitioner does not challenge the reasonableness of or the legitimacy of the governmental purpose instead petitioner argues that the sec_152 relationship classification does not bear a rational relationship to the governmental purpose because the binding familial ties and obligations of the navajo are similar to the relationships set forth in sec_152 but are not so well known and were apparently overlooked in the drafting of the sec_152 relationships even if we assume arguendo the unique attributes of the navajo culture and the similarity of navajo clan relationships to the sec_152 relationships neither unique cultural attributes nor similarity of clan relationships to the sec_152 relationships defeats congress’ broad latitude in creating classifications in tax statutes or overcomes the strong presumption of constitutionality granted to legislation conferring monetary benefits as here congressional action awarding monetary benefits such as the earned_income_credit inevitably involves the kind of line drawing that will leave some comparably needy person outside the favored circle see wilson u s pincite moreover the sec_152 classificatory scheme chosen by congress rationally advances a reasonable identified governmental purpose because the classification scheme is objective and readily verifiable by taxpayers and the internal_revenue_service for the foregoing reasons the sec_152 relationship classification does not violate petitioner’s equal protection rights under the fifth and fourteen amendments to the constitution a rule computation will be required because respondent agrees that td met the requirements for dependent qualifying_relative including the relationship_test under sec_152 for the year in issue petitioner is still entitled to a dependency_exemption deduction for td under sec_151 and c we have considered all of the arguments raised by the parties some are not supported by the stipulated record to the extent not discussed above they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
